

116 HR 4366 IH: North Korea Banking Oversight Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4366IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Riggleman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require oversight of licenses involving financial services and the Democratic People’s Republic
			 of Korea, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Banking Oversight Act of 2019. 2.Oversight of licenses involving financial services and the Democratic People’s Republic of Korea (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall transmit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report containing a copy of any license issued by the Secretary in the preceding 180 days that authorizes a financial institution to provide financial services benefitting any person sanctioned pursuant to an applicable Executive Order or the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9201 et seq.).
 (b)Form of reportThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 3.DefinitionsFor purposes of this Act: (1)Applicable Executive OrderThe term applicable Executive Order has the meaning given that term under section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202).
 (2)Financial institutionThe term financial institution means a United States financial institution or a foreign financial institution. (3)Foreign financial institutionThe term foreign financial institution has the meaning given that term under section 510.309 of title 31, Code of Federal Regulations.
 (4)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 510.328 of title 31, Code of Federal Regulations. 4.SunsetThe reporting requirement under this Act shall terminate on the date that is the end of the 7-year period beginning on the date of the enactment of this Act.
		